Smith, C. J.,
delivered the opinion of the court.
The only question presented to us by this record is the validity vel non of the bonds here sought to be issued. Chapter 257, Laws of 1912, provides a method for working all the roads of a county or district, while chapter 176, Laws of 1914, provides a method for constructing and maintaining, not roads generally, but specially selected highways. There is no conflict, therefore, between the objects sought to be accomplished by the two statutes. The money realized from the sale of bonds under chapter 257, Laws of 1912, can be used in constructing all of the roads of a county or district; but the money realized from the sale of bonds under chapter 176, Laws of 1914, can be used only in constructing and maintaining the highways selected in accordance with that statute; the intention of the legislature evidently being that the highways constructed under chapter 176 should be of a higher grade than the roads usually constructed under the laws applicable to all of the roads of a county or district. We are therefore of the opinion that it is within the power of the board of supervisors to issue the bonds here called in question.
We have not overlooked the case of Jones v. Board of Supervisors, 70 So. 404. That case is authority for two propositions only: First, that a road district which had issued bonds under chapter 176, Laws of 1914, could not thereafter be placed by the board of supervisors under the provisions of chapter 174, Laws of 1914, for the reason that the board was expressly forbidden so to do by section 14 of the latter statute; and, second, that the board was without power to place the district under chapter 174, Laws of 1914, without giving notice of its intention so to do, as provided by section 1 of that statute.
There is no merit in the objection raised to the form of the ballot.

Affirmed.